Citation Nr: 1755707	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for congestive heart failure (claimed as ischemic heart disease (IHD)), as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.Y.



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971, with service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also perfected for appeal with the May 2013 substantive appeal.  Before the promulgation of a decision by the Board as to this issue, the RO granted service connection for PTSD in a May 2015 rating decision.  As that benefit sought on appeal has been granted in full, the issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open for 90 days to allow the Veteran to submit additional evidence.  The Veteran's representative also submitted a June 2017 correspondence requesting an additional 90 day extension to allow the Veteran to procure medical evidence.  The request was granted by the Board in August 2017.  The Board notes no additional evidence has been received.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he suffers from a heart disorder, to include IHD, related to his exposure to herbicides during his service in Vietnam.  He also claims he suffers from hypertension related to his service-connected diabetes mellitus, type II, or in the alternative, directly related to service.

Heart Disease

Veterans exposed to Agent Orange or other listed herbicides in service are presumed service connected for certain conditions, including IHD, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For VA purposes, IHD associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The Veteran's military personnel records support that he had service in Vietnam during the Vietnam era, including from November 1969 to September 1971.  As such, the Board presumes he was exposed to herbicide agents as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6).

The Veteran was afforded a July 2010 VA examination in which the examiner indicated the Veteran had never had myocardial infarction, was not known to have developed IHD or valvular heart disease.  He stated the Veteran underwent echocardiographs on multiple occasions and no IHD was revealed based on electrocardiogram criteria.  The examiner noted the Veteran does have a history of intermittent paroxysmal atrial fibrillation; however, this condition is not eligible for presumptive service connection under § 38 C.F.R. § 3.309(e).

Subsequent to the April 2013 statement of the case (SOC), the Veteran was afforded an April 2017 Board hearing.  The Veteran testified that he would seek to obtain additional medical evidence from his heart doctor thereafter to establish a diagnosis of IHD.

Thus, as it has been more than seven years since the VA heart examination, and the Veteran has claimed that he may have IHD eligible for presumptive service connection, remand is required for an additional VA examination.  As the Veteran has been found exposed to herbicides during service, he should also be provided a further opportunity to submit medical records documenting a diagnosis of IHD or another relevant heart diagnosis.

Hypertension

The Veteran contends he suffers from hypertension, related to his service-connected diabetes mellitus, type II.  The Board notes that the Veteran's diabetes claim was granted by the RO in a March 2009 rating decision, effective November 8, 2007.

The Veteran's service treatment records contain a blood pressure reading of 132/80 at his April 1968 induction examination and a reading of 118/76 at his September 1971 separation examination.

The Veteran was afforded a July 2010 VA examination in which the examiner indicated the Veteran's blood pressure at that time was 120/68.  He also stated the Veteran has diabetes mellitus for the last seven years, has been treated for arthralgias and has hypertension.  However, no opinion was provided for a potential relationship between his diabetes and hypertension.

The Veteran testified at the April 2017 Board hearing that he would seek to obtain additional medical evidence from his physician establishing a link between his hypertension and diabetes.

The Board finds a secondary theory of entitlement has been raised and has not been addressed by a VA examiner.  Therefore, the claim should be remanded to afford the Veteran another VA examination to address whether he has hypertension, and whether such was caused, or aggravated, by his service-connected diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Additionally, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim on this basis as well.

In light of the remand, any relevant private and VA treatment records should be requested.  See 38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his heart disorder, to include any treatment for IHD.  After securing the necessary release, the RO should request any relevant records identified.  If any requested records are not available, the Veteran should be notified that he may submit such records himself.

2.  Obtain all VA treatment records since October 2016.

3.  Thereafter, schedule the Veteran for a VA examination in connection with the heart disease claim.  The examiner should review the claims file and conduct any necessary testing.

The examiner should determine whether the Veteran has a heart disability that can be characterized as IHD.  He or she should list and discuss all heart diagnoses.

For each identified heart disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise related to the Veteran's service, to include his presumed exposure to herbicides in Vietnam.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed hypertension.

The examiner should identify if the Veteran has current hypertension.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hypertension was caused by, or aggravated by, the Veteran's service-connected diabetes mellitus.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hypertension had its onset during, or is otherwise related to, his active service, to include service in Vietnam and exposure to herbicides.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

A complete rationale must be provided for all opinions expressed.

5.  After the development requested above has been completed to the extent possible, readjudicate the appeal.  If any of the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

